                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WALID A. MUHAMMAD,              :
          Plaintiff             :
                                :                        No. 1:19-cv-666
         v.                     :
                                :                        (Judge Kane)
SUPERINTENDENT DEBALSO, et al., :
         Defendants             :

                                     ORDER

      AND NOW, on this 17th day of June 2019, for the reasons set forth in the Memorandum

accompanying this Order, IT IS ORDERED THAT:

      1.    Plaintiff’s amended complaint (Doc. No. 18) is DISMISSED as frivolous and for
            failure to state a claim upon which relief may be granted and without further leave
            to amend, as any further amendment would be futile. See Foman v. Davis, 371
            U.S. 178, 182 (1962); Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000); and

      2.    The Clerk of Court is directed to CLOSE the above-captioned action.



                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
